DENMAN, Circuit Judge.
This is a companion proceeding to Greer-Robbins Company v. Commissioner, 9 Cir., 119 F.2d 92, this day decided, and was heard by the Board of Tax Appeals at the same time.
*94Union Motors, Inc., petitioned the Board for a redetermination of its tax, upon the ground that the Commissioner had wrongly disallowed as a deduction the accrued interest on its obligation to Greer-Robbins Company. The Board decided that the accrual was an allowable deduction and gave its decision for Union Motors, Inc. The Commissioner’s petition for review here followed.
The Commissioner concedes that if our decision in the Greer-Robbins Company case holds the accrual of interest to be chargeable as income to the Greer-Robbins Company, the amount is deductible from the income of Union Motors, Inc., and that he erred in refusing so to allow it. Since we have held it to be income to Greer-Robbins Company, the decision of the Board in favor of Union Motors, Inc., is affirmed.
Affirmed.